 

Exhibit 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is dated as of February 6, 2014 by and
among Pyramid Oil Company, a California corporation (“Pyramid”), Pyramid
Delaware Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of Pyramid (the “Delaware Merger Subsidiary”), Pyramid Merger
Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of Delaware
Merger Subsidiary (the “Merger Subsidiary”), and each of the persons listed on
Schedule A hereto (each a “Stockholder” and collectively, the “Stockholders”).

 

WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of (i) Common Stock, par value $0.01
per share (the “Company Common Stock”), of Yuma Energy, Inc., a Delaware
corporation (the “Company”), (ii) Series A Preferred Stock, par value $0.01 per
share (the “Series A Preferred Stock”) of the Company, or (iii) Series B
Preferred Stock, par value $0.01 per share (the “Series B Preferred Stock”) of
the Company, set forth opposite such Stockholder’s name on Schedule A hereto;

 

WHEREAS, Pyramid, the Merger Subsidiary, the Delaware Merger Subsidiary and the
Company concurrently with the execution and delivery of this Agreement are
entering into an Agreement and Plan of Merger and Reorganization, dated as of
the date hereof (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, the merger (the “Reincorporation
Merger”) of Pyramid with and into Delaware Merger Subsidiary, the merger (the
“Merger”) of Merger Subsidiary with and into the Company, and the Company as the
surviving entity to the Merger upon the terms and subject to the conditions set
forth in the Merger Agreement (capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Merger Agreement); and

 

WHEREAS, as a condition to the willingness of Pyramid, Merger Subsidiary and
Delaware Merger Subsidiary to enter into the Merger Agreement, and in order to
induce Pyramid, Merger Subsidiary and Delaware Merger Subsidiary to enter into
the Merger Agreement, the Stockholders have agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the execution and delivery by Pyramid,
Merger Subsidiary and Delaware Merger Subsidiary of the Merger Agreement and the
mutual representations, warranties, covenants and agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.           Representations and Warranties of the Stockholders. Each of
the Stockholders hereby represents and warrants to Pyramid, Merger Subsidiary
and Delaware Merger Subsidiary, severally and not jointly, as follows:

 

 

 

 

(a)          Such Stockholder is the beneficial owner (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) and unless otherwise indicated, the record owner of the shares of Company
Common Stock, Series A Preferred Stock or Series B Preferred Stock (as may be
adjusted from time to time pursuant to Section 5 hereof, the “Shares”) set forth
opposite such Stockholder’s name on Schedule A to this Agreement and such Shares
represent all of the shares of Company Common Stock, Series A Preferred Stock
and Series B Preferred Stock beneficially owned by such Stockholder as of the
date hereof. For purposes of this Agreement, the term “Shares” shall include any
shares of Company Common Stock issuable to such Stockholder upon exercise or
conversion of any existing right, contract, option, or warrant to purchase, or
securities convertible into or exchangeable for, Company Common Stock
(“Stockholder Rights”) that are currently exercisable or convertible or become
exercisable or convertible and any other shares of Company Common Stock such
Stockholder may acquire or beneficially own during the term of this Agreement.

 

(b)          Such Stockholder has all requisite power and authority and, if an
individual, the legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the other parties hereto,
constitutes the legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except
insofar as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

 

(c)          The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder will not,
(i) if such Stockholder is a corporation or limited liability company, conflict
with the certificate or articles of incorporation, certificate of formation or
limited liability company agreement or bylaws, or similar organizational
documents of such Stockholder as presently in effect (in the case of a
Stockholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Stockholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Stockholder under, any agreement, contract, indenture, note or instrument to
which such Stockholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Stockholder of any of such
Stockholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), the New York Stock Exchange Market (the “NYSE”)
or the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), require any filing by such Stockholder with, or any permit,
authorization, consent or approval of, any governmental or regulatory authority,
except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by the Stockholder of any of such Stockholder’s obligations under
this Agreement.

 

2

 

 

(d)          The Shares and the certificates representing the Shares owned by
such Stockholder are now and at all times during the term hereof will be held by
such Stockholder, or by a nominee or custodian for the benefit of such
Stockholder, free and clear of all pledges, liens, charges, claims, security
interests, proxies, voting trusts or agreements, understandings or arrangements
or any other encumbrances whatsoever, except for any such encumbrances or
proxies arising hereunder or under applicable federal and state securities laws
or under the agreements set forth on Schedule B hereto. Such Stockholder owns of
record or beneficially no shares of Company Common Stock other than such
Stockholder’s Shares.

 

(e)          As of the date hereof, neither such Stockholder, nor any of its
respective properties or assets is subject to any order, writ, judgment,
injunction, decree, determination or award that would prevent or delay the
consummation of the transactions contemplated hereby.

 

(f)          Such Stockholder understands and acknowledges that Pyramid is
entering into, and causing Merger Subsidiary to enter into, the Merger Agreement
in reliance upon such Stockholder’s execution and delivery of this Agreement.

 

Section 2.            Representations and Warranties of Pyramid, Merger
Subsidiary and Delaware Merger Subsidiary. Pyramid, Merger Subsidiary and
Delaware Merger Subsidiary hereby jointly and severally represent and warrant to
the Stockholders as follows:

 

(a)          Each of Pyramid, Merger Subsidiary and Delaware Merger Subsidiary
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation. Each of Pyramid, Merger
Subsidiary and Delaware Merger Subsidiary has all requisite power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement. This Agreement has been duly executed and delivered by each of
Pyramid, Merger Subsidiary and Delaware Merger Subsidiary and, assuming that
this Agreement constitutes the legal, valid and binding obligation of the other
parties hereto, constitutes the legal, valid and binding obligation of each of
Pyramid, Merger Subsidiary and Delaware Merger Subsidiary, enforceable against
each of them in accordance with the terms of this Agreement (except insofar as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).

 

3

 

 

(b)          The execution and delivery of this Agreement by each of Pyramid,
Merger Subsidiary and Delaware Merger Subsidiary does not, and the performance
of this Agreement by each of Pyramid, Merger Subsidiary and Delaware Merger
Subsidiary will not, (i) conflict with the articles or certificate of
incorporation or bylaws or similar organizational documents of each of Pyramid,
Merger Subsidiary and Delaware Merger Subsidiary as presently in effect, (ii)
conflict with or violate any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pyramid or Merger Subsidiary or by which either
is bound or affected, (iii) (A) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, (B) give to any other person any rights of termination, amendment,
acceleration or cancellation of, or (C) result in the creation of any pledge,
claim, lien, charge, encumbrance or security interest of any kind or nature
whatsoever upon any of the properties or assets of Pyramid or Merger Subsidiary
under, any agreement, contract, indenture, note or instrument to which Pyramid
or Merger Subsidiary is a party or by which it is bound or affected, except for
such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by Pyramid or Merger Subsidiary of their
obligations under this Agreement, or (iv) except for applicable requirements, if
any, of the Exchange Act, the Securities Act, the NYSE or the HSR Act, require
any filing by Pyramid or Merger Subsidiary with, or any permit, authorization,
consent or approval of, any governmental or regulatory authority, except where
the failure to make such filing or obtain such permit, authorization, consent or
approval would not prevent or materially delay the performance by Pyramid or
Merger Subsidiary of their obligations under this Agreement.

 

(c)          As of the date hereof, neither Pyramid or Merger Subsidiary, nor
any of their respective properties or assets is subject to any order, writ,
judgment, injunction, decree, determination or award that would prevent or delay
the consummation of the transactions contemplated hereby.

 

Section 3.            Covenants of the Stockholders. Each of the Stockholders,
severally and not jointly, agrees as follows:

 

(a)          Such Stockholder shall not, except as contemplated by the terms of
this Agreement, and except for the pledge set forth in Schedule B, sell,
transfer, pledge, assign or otherwise dispose of, or enter into any contract,
option or other arrangement (including any profit-sharing arrangement) or
understanding with respect to the sale, transfer, pledge, assignment or other
disposition of, the Shares (including any options or warrants to purchase
Company Common Stock) to any person (any such action, a “Transfer”). For
purposes of clarification, the term “Transfer” shall include, without
limitation, any short sale (including any “short sale against the box”), pledge,
transfer, and the establishment of any open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act. Notwithstanding the foregoing,
(i) Transfers of Shares as bona fide gifts, (ii) distributions of Shares to
partners, members, stockholders, subsidiaries, affiliates, affiliated
partnerships or other affiliated entities of the undersigned, (iii) Transfers of
Shares by will or intestacy, and (iv) Transfers of Shares to (A) members of the
undersigned’s immediate family or (B) a trust, the beneficiaries of which are
the undersigned and/or members of the undersigned’s immediate family, shall not
be prohibited by this Agreement; provided that in the case of any such transfer
or distribution pursuant to clause (i), (ii), (iii) or (iv), each donee or
distributee shall execute and deliver to Pyramid a valid and binding counterpart
to this Agreement.

 

(b)          Such Stockholder shall not, except as contemplated by the terms of
this Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his, her or its obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect.

 

4

 

 

(c)          At any meeting of the stockholders of the Company called to vote
upon the Merger or in connection with any stockholder consent in respect of a
vote on the Merger, the Merger Agreement or any other transaction contemplated
by the Merger Agreement or at any adjournment thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) with respect to such matters is sought, each Stockholder shall vote (or
cause to be voted), or shall consent, execute a consent or cause to be executed
a consent in respect of, such Stockholder’s Shares in favor of the Merger, the
adoption by the Company of the Merger Agreement and the approval of any other
transactions contemplated by the Merger Agreement.

 

(d)          Such Stockholder agrees to permit Pyramid, Merger Subsidiary and
Delaware Merger Subsidiary to publish and disclose in the Proxy Statement and
related filings under the securities laws such Stockholder’s identity and
ownership of Shares and the nature of its commitments, arrangements and
understandings under this Agreement and any other information required by
applicable law.

 

Section 4.            Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)          Each Stockholder hereby irrevocably grants to, and appoints,
Michael D. Herman and any other individual who shall hereafter be designated by
Pyramid, such Stockholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such Stockholder, to vote
such Stockholder’s Shares, or grant a consent or approval in respect of such
Shares, at any meeting of stockholders of the Company or at any adjournment
thereof or in any other circumstances upon which their vote, consent or other
approval is sought, in favor of the Merger, the adoption by the Company of the
Merger Agreement and the approval of the other transactions contemplated by the
Merger Agreement.

 

(b)          Each Stockholder represents that any proxies heretofore given in
respect of such Stockholder’s Shares are not irrevocable, and that any such
proxies are hereby revoked.

 

(c)          Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Stockholder under this Agreement. Such Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, subject to Section 7 herein. Such Stockholder
hereby ratifies and confirms all that such irrevocable proxy may lawfully do or
cause to be done by virtue hereof. Such irrevocable proxy is executed and
intended to be irrevocable in accordance with applicable law. Such irrevocable
proxy shall be valid until the termination of this Agreement pursuant to Section
7 herein.

 

5

 

 

Section 5.            Adjustments Upon Share Issuances, Changes in
Capitalization. In the event of any change in Company Common Stock or in the
number of outstanding shares of Company Common Stock by reason of a stock
dividend, subdivision, reclassification, recapitalization, split, combination,
exchange of shares or other similar event or transaction or any other change in
the corporate or capital structure of the Company (including, without
limitation, the declaration or payment of an extraordinary dividend of cash,
securities or other property), and consequently the number of Shares changes or
is otherwise adjusted, this Agreement and the obligations hereunder shall attach
to any additional shares of Company Common Stock, Stockholder Rights or other
securities or rights of the Company issued to or acquired by each of the
Stockholders.

 

Section 6.           Further Assurances. Each Stockholder will, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, consents and other
instruments as Pyramid or Merger Subsidiary may reasonably request for the
purpose of effectively carrying out the transactions contemplated by this
Agreement and to vest the power to vote such Stockholder’s Shares as
contemplated by Section 3 herein.

 

Section 7.            Termination. This Agreement, and all rights and
obligations of the parties hereunder, shall terminate upon the earlier of (a)
the Effective Time; (b) the date upon which the Merger Agreement is terminated
pursuant to Section 7.01 thereof, or (c) with respect to any Stockholder, upon
its delivery of written notice of termination to Pyramid following any amendment
to the Merger Agreement to decrease the Merger Consideration or otherwise alter
the Merger Agreement in a manner adverse to the Stockholder in any material
respect unless such amendment has been consented to by stockholder in writing
prior to such amendment. Notwithstanding the foregoing, Sections 7, 8 and 9
hereof shall survive any termination of this Agreement.

 

Section 8.           Action in Stockholder Capacity Only. No Stockholder
executing this Agreement who is or becomes during the term hereof a director or
officer of the Company makes any agreement or understanding herein in his or her
capacity as such director or officer. Each Stockholder signs solely in his or
her capacity as the record holder and beneficial owner of, or the trustee of a
trust whose beneficiaries are the beneficial owners of, such Stockholder’s
Shares and nothing herein shall limit or affect any actions or omissions taken
by or fiduciary duties of, a Stockholder or any of its affiliates, in his or her
capacity as an officer or director of the Company to the extent permitted by the
Merger Agreement and applicable law.

 

Section 9.            Miscellaneous.

 

(a)        Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties without the
prior written consent of the other parties, except that Merger Subsidiary may
assign, in its sole discretion, any or all of its rights, interests and
obligations hereunder to Pyramid or to any direct or indirect wholly owned
subsidiary of Pyramid. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns. Each Stockholder agrees that this
Agreement and the obligations of such Stockholder hereunder shall attach to such
Stockholder’s Shares and shall be binding upon any person or entity to which
legal or beneficial ownership of such Shares shall pass, whether by operation of
law or otherwise, including without limitation such Stockholder’s heirs,
guardians, administrators or successors.

 

6

 

 

(b)          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated thereby shall be paid by the party
incurring such expenses.

 

(c)          Amendments. This Agreement may not be amended except vis-à-vis
Pyramid and a Stockholder by an instrument in writing signed by Pyramid and the
applicable Stockholder and in compliance with applicable law.

 

(d)          Notice. All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally, mailed by
registered or certified mail (return receipt requested), delivered by Federal
Express or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

(i)       if to Pyramid:

 

Pyramid Oil Company

2008 Twenty-First Street

Bakersfield, CA 93301

Attention:Michael D. Herman

Facsimile:(661) 325-0100

 

with a copy to (which shall not constitute notice):

 

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, CA 90067

Attention:William D. Gould

Facsimile:(310) 201-4746

 

and

 

(ii)      if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto

 

with a copy to (which shall not constitute notice):

 

Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, CO 80202

Attention:Reid A. Godbolt  Facsimile:(303) 573-8133




7

 

 

(e)          Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision and (ii) reference to any Section means such
Section hereof. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal representative
drafted such provision.

 

(f)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile or by e-mail of a PDF document is
as effective as executing and delivering this Agreement in the presence of the
other parties.

 

(g)          Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior agreements and undertakings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.

 

(h)          Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).

 

8

 

 

(i)          Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms of this Agreement and that
Pyramid, Merger Subsidiary and Delaware Merger Subsidiary shall be entitled to
specific performance of the terms of this Agreement in addition to any other
remedy at law or equity.

 

(j)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

(k)          Several Liability. Each party to this Agreement enters into this
Agreement solely on its own behalf, each such party shall solely be severally
liable for any breaches of this Agreement by such party and in no event shall
any party be liable for breaches of this Agreement by any other party hereto.

 

(l)          Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney,
representative or affiliate of any Stockholder hereto or of any of their
respective affiliates shall have any liability (whether in contract or in tort)
for any obligations or liabilities of such party arising under, in connection
with or related to this Agreement or for any claim based on, in respect of, or
by reason of, the transactions contemplated hereby; provided, however, that
nothing in this Section 9(l) shall limit any liability of any Stockholder hereto
for its breaches of the terms and conditions of this Agreement.

 

(m)         Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, each of Pyramid, Merger Subsidiary and Delaware Merger
Subsidiary has caused this Agreement to be signed by its officer thereunto duly
authorized and each Stockholder has signed this Agreement, all as of the date
first written above.

 



  PYRAMID:         Pyramid Oil Company,     a California corporation         By:
    Name: Michael D. Herman     Title: Chairman, Interim President and      
Chief Executive Officer  



 

  MERGER SUB:       Pyramid Merger Subsidiary, Inc.,   a Delaware corporation  
    By:     Name: Michael D. Herman   Title: Chairman, President and Chief
Executive Officer

 

  DELAWARE MERGER SUB:       Pyramid DELAWARE Merger Subsidiary, Inc.,   a
Delaware corporation       By:     Name: Michael D. Herman   Title: Chairman,
President and Chief Executive Officer

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

 

 

 

VOTING AGREEMENT

STOCKHOLDER SIGNATURE PAGE

 

IN WITNESS WHEREOF, each of Pyramid, the Merger Subsidiary and the Delaware
Merger Subsidiary has caused this Agreement to be signed by its officer
thereunto duly authorized and each Stockholder has signed this Agreement, all as
of the date first written above.

 

  STOCKHOLDER:       By:     Name:  

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

 

 

 

SCHEDULE A

 

OWNERSHIP OF SHARES

 

Name and Address of
Stockholder   Number of
Company
Restricted Shares
Beneficially Owned  

Number of Shares
of Company
Common Stock
Beneficially Owned

  Number of Shares
of Series A
Preferred Stock
Beneficially Owned   Number of Shares
of Series B
Preferred Stock
Beneficially Owned                                                              
                                                           

 

 

 

 

SCHEDULE B

 

LIST OF AGREEMENTS

 

 

 

